department of the treasury internal_revenue_service washington d c date number release date cc dom fs fi p tl-n-4926-99 uilc internal_revenue_service national_office field_service_advice memorandum for district_counsel from deborah a butler assistant chief_counsel cc dom fs subject non-interest bearing note this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayer parent a b c d date date issues tl-n-4926-99 whether this transaction is subject_to sec_7872 and if so whether it is a demand or a term_loan whether sec_482 may be applied to deem an interest payment subject_to_withholding tax assuming that the note will be debt that is not subject_to sec_7872 conclusion sec_1 the note issued by the taxpayer to the parent should not be treated as debt instead the taxpayer should be treated as issuing additional stock to the parent in exchange for the trademarks it received from the parent the transaction should be recharacterized as a contribution of the trademarks by the parent to the capital of the taxpayer as so recharacterized the transaction is tax-free if this note were to be respected as debt we conclude that sec_1274 would apply instead of sec_7872 although there are risks in this position under the assumed facts we conclude that sec_482 will not be applicable since the rate on the note including the original_issue_discount oid determined under sec_1274 will necessarily meet the safe_harbor interest rate of between and of the applicable_federal_rate on the date the note was issued see sec_1_482-2 the amount of oid imputed under sec_1274 will be subject_to the rules of sec_163 which defer a deduction to the taxpayer until the oid is actually paid to its related_party parent since no payments have been made on the note no deduction will be permitted and sec_482 will not be applied to deem a payment made accordingly no withholding_tax is imposed under sec_1442 to the taxpayer facts the taxpayer is a us corporation wholly owned by the parent a foreign_entity whose residence is in a the taxpayer was incorporated in date and is in the d business on date the parent assigned to the taxpayer certain trademarks pursuant to the terms of the trademark assignment agreement the note the parent agreed to sell assign and transfer all of its right title and interest in the trademarks the taxpayer agreed to pay the parent a total of dollar_figureb payable at the rate of c of the taxpayer’s annual net profit until paid in full the parties agreed that the net profit would be determined by reference to the taxpayer’s audited annual financial statements payment on the note was to be made once a year and no later than days after the issuance of the taxpayer’s audited annual financial statements but tl-n-4926-99 no later than april of each year no interest was provided for in the note and no repayment date was established the taxpayer has made no payments of any nature pursuant to this note and no cash has been transferred in connection with this transaction we have assumed for purposes of this discussion that the taxpayer has neither claimed an interest_deduction nor any other tax_benefit associated with classifying this note as debt law and analysis issue sec_7872 recharacterizes certain below-market loans as arm’s length transactions in which a lender makes a loan to a borrower in exchange for a note requiring the payment of interest at the applicable_federal_rate 108_tc_100 sec_7872 applies to a transaction that is a loan subject_to a below-market rate of interest and described in one of several enumerated categories see sec_7872 sec_7872 or sec_7872 debt the first issue is whether the taxpayer’s note qualifies as a loan under sec_7872 the term_loan is not defined in sec_7872 when congress enacted sec_7872 congress stated it intended that the term ‘loan’ be interpreted broadly in light of the purposes of the provision thus any transfer of money that provides the transferor with a right to repayment may be a loan for example advances or deposits of all kinds may be treated as loans h_r conf_rep no 2d sess pincite 1984_3_cb_272 a transfer of funds from a corporation to a shareholder is considered debt rather than equity if at the time of the distribution the parties intended that it be repaid 962_f2d_1077 1st cir citing 611_f2d_866 ct_cl involving loans from a shareholder to a corporation courts typically determine whether the requisite intent to repay was present by examining available objective evidence of the parties' intentions such as the degree of corporate control enjoyed by the taxpayer the corporate earnings and dividend history the use of customary loan documentation such as promissory notes security agreements or mortgages the creation of legal obligations attendant to customary lending transactions such as payment of interest repayment schedules and maturity dates the manner of treatment accorded the distributions as reflected in corporate records and financial tl-n-4926-99 statements the existence of restrictions on the amount of the distribution the magnitude of the distributions the ability of the shareholders to repay whether the corporation undertook to enforce repayment the repayment history and the taxpayer's disposition of the funds received from the corporation crowley supra although this case involves a loan from the shareholder to the corporation the analysis is the same we discuss the relevant factors below related_party debt the advances in this case are subject_to strict scrutiny because the purported creditor the parent and the purported debtor the taxpayer are related parties ie the parent owns all of the stock of the taxpayer see in re uneco inc 532_f2d_1204 8th cir quoting cayuna realty co v united_states 382_f2d_298 ct_cl advances between a parent_corporation and a subsidiary or other affiliate are subject_to particular scrutiny 'because the control element suggests the opportunity to contrive a fictional debt' see also p m finance cor302_f2d_786 3d cir sole shareholder- creditor's control of corporation will enable him to render nugatory the absolute language of any instrument of indebtedness and 398_f2d_694 3d cir however there must be something more than this to support the inference that the parties did not intend to treat the advance as bona_fide indebtedness see 388_f2d_886 4th cir 390_f2d_965 ct_cl formal indicia the note lacks even the formal indicia of indebtedness even though it required the payment of a sum certain dollar_figureb there was no fixed maturity_date rather the debt was to be repaid when the taxpayer had earned sufficient net profit compare 76_f2d_11 2d cir provision for payment of a sum certain with fixed interest rate supports debt characterization see also 133_f2d_990 6th cir fixed maturity_date one of most important factors in determining debt status in this case the taxpayer was newly formed thus the parent had no assurance that the taxpayer would be able to generate sufficient net profits to repay the note therefore this factor does not favor respecting the characterization of the note as debt tl-n-4926-99 treatment by the parties the parties' treatment of the note is crucial in determining whether its characterization as debt should be respected see 58_tc_1062 see also waller v united_states ustc d neb failure to enforce outweighs formal indicia as noted above the note did not provide for the payment of interest therefore this factor does not favor respecting the characterization of the note as debt expectation of repayment not only must the purported creditor expect repayment the expectation must be reasonable repayments dependent on the fortunes of the business indicate equity 74_tc_476 acq 1982_2_cb_1 464_f2d_394 5th cir in this case payment on the note was only intended to be out of the fortunes of the taxpayer’s business ie c of its net profits therefore this factor does not favor respecting the characterization of the note as debt exceptions to sec_7872 assuming arguendo that the note at hand represents indebtedness we shall determine whether sec_1274 applies to the note pursuant to sec_7872 sec_7872 does not apply to any loan to which sec_1274 applies sec_1274 generally applies to any debt_instrument given in consideration for the sale_or_exchange of property if the stated_redemption_price_at_maturity for the debt_instrument exceeds the imputed_principal_amount of the debt_instrument in any case where there is not adequate_stated_interest and some or all of the payments due under such debt_instrument are due more than months after the date of such sale_or_exchange sec_1274 because taxpayer’s note was given in exchange for property the trademarks and does not provide for interest the note’s principal_amount will be its imputed_principal_amount determined pursuant to sec_1274 the note’s stated_redemption_price_at_maturity will exceed its imputed_principal_amount and some or all of the payments due under the note are due more than months after the date of the sale_or_exchange therefore sec_1274 applies to this transaction unless the transaction is otherwise excepted by regulation sec_1_1274-1 excepts from sec_1274 any demand_loan that is a below-market_loan described in sec_7872 sec_7872 provides that tl-n-4926-99 sec_7872 applies to any below-market_loan between a corporation and one of its shareholders sec_7872 defines a demand_loan as any loan which is payable in full at any time on the demand of the lender the tax_court in kta-tator supra addressed whether a loan from a closely-held corporation to its sole shareholder was a demand or a term_loan the advances in this case were made without written repayment terms in determining that the corporation’s advances were demand loans pursuant to sec_7872 the court looked to the fact that the corporation had made loans to its sole shareholder without written repayment terms and had unfettered discretion to determine when the loans would be repaid kta-tator t c pincite unlike the lender in kta-tator the present taxpayer’s lender parent did not have unfettered discretion to determine when the note would be repaid repayment of taxpayer’s note was required to be made in accordance with the note’s written repayment terms ie from taxpayer’s future profits thus this note would not be classified as a demand_loan under kta-tator and in the absence of regulations under sec_7872 and would not fit within the exception from sec_1274 under sec_1_1274-1 accordingly if the note is not treated as a demand_loan for federal_income_tax purposes sec_1274 would apply to the note under sec_1274 the issue_price and imputed_principal_amount of this note would be determined pursuant to sec_1274 sec_1274 and sec_1_1274-2 the amount and timing of imputed_interest and oid would be determined pursuant to sec_1_1274-2 sec_1272 and the regulations thereunder any oid on the note would be deductible only to the extent permitted in sec_163 oid on a note held by a related_foreign_person as defined in sec_267 is deductible only to the extent that it is actually paid sec_163 a corporation which is a member of the same controlled_group as another corporation is included in the definition of a foreign_person related to the issuer sec_267 and f we do not know whether the taxpayer and the parent are related foreign persons as defined in sec_163 and sec_267 if they are however then the taxpayer would not be able to deduct oid because no interest was actually paid issue if sec_7872 were to apply to this note it would be a term_loan because a term_loan is defined as any loan which is not a demand_loan sec_7872 we note that sec_1274 applies only to instruments that represent debt for federal_income_tax purposes tl-n-4926-99 for purposes of the discussion below we assume that the value of the transferred intangible is less than the dollar_figureb face_amount of the note we understand that no information surrounding the valuation is available at this time in determining whether sec_482 applies sec_1_482-2 provides an ordering rule for the coordination of sec_482 with other sections of the code including sec_1274 and sec_7872 the regulation provides that first the substance of the transaction is tested and that only the rate of interest with respect to the principal_amount of bona_fide indebtedness may be adjusted the second step is to determine whether any other amount besides stated_interest should be treated as interest under another section therefore whether the taxpayer has oid under sec_1274 would be determined under this step third the amount of interest determined under the terms of the debt_instrument as adjusted by another other section under the second step is tested under sec_482 to determine if the newly adjusted amount of interest would produce an arm’s length rate of interest pursuant to this step the amount of oid under sec_1273 that is imputed under sec_1274 will require the use of an applicable_federal_rate pursuant to sec_1274 and the rules under sec_1_1274-4 the interest rates in this section correspond to a safe_harbor provision provided in sec_1_482-2 accordingly by application of sec_1274 the imputed_interest will necessarily be at an arm’s length rate within the meaning of sec_482 if it is correct to treat all interest under the note as oid during the tax years at issue the taxpayer would not be liable to withhold on oid under sec_1442 because no withholding is required on oid until the oid is actually paid sec_1442 provides that withholding_tax of percent is imposed on the items of income provided in sec_1441 sec_1442 provides that the items of income in sec_1441 includes interest other than oid accordingly oid is not subject_to_withholding until paid assuming the note is finally paid the taxpayer will deduct the oid and tax will be imposed on the foreign parent under sec_881 the tax imposed by sec_881 will be subject_to_withholding under sec_1442 see sec_1442 and sec_1441 reference to sec_871 if however the transferred intangible is over or undervalued sec_482 may still be applied to adjust the sale price which in turn may be used to determine whether or not the instrument should be classified as bearing oid under sec_1274 further if it is determined that the value of the property was not less than the dollar_figureb amount specified in the term of the note and if it is determined that sec_7872 would not apply to this transaction by operation of sec_1_7872-5t sec_3 sec_1_7872-5t provides an exception from sec_7872 for certain loans made to or from a foreign_person tl-n-4926-99 sec_1_482-2 provides for the potential application of sec_482 we wish to emphasize that the above analysis is based on the assumption that the instrument if treated as debt in the first instance will be properly classifiable under sec_1274 and that all interest_expense of the taxpayer will be oid there may be questions as to the value of the property received in exchange for the note which may change our analysis because we are treating this note as equity this may be irrelevant case development hazards and other considerations as set forth above we conclude that the note issued by the taxpayer to the parent should not be treated as debt instead the taxpayer should be treated as issuing additional stock to the parent in exchange for the trademarks it received from the parent as a contribution of the trademarks by the parent to the capital of the taxpayer as recharacterized the transaction is tax-free if the note were treated as debt for federal_income_tax purposes we conclude that sec_1274 would apply and therefore sec_7872 would not apply in evaluating whether to pursue a valuation that results in the imputation of interest that may be subjected to a sec_482 allocation examination should give strong consideration in this regard a permissible allocation will give rise to a current withholding_tax that would be offset by a or tax_benefit should the deductions ever be utilized if there is no likelihood that any of the deductions would ever be utilized additional debt equity considerations will need to be evaluated notwithstanding that the note was never formally capitalized by the taxpayer if the taxpayer should characterize this note as a debt_instrument to which sec_1274 applies we will be pleased to provide additional assistance on an oid computation if necessary please call if you have any further questions tl-n-4926-99 joel e helke chief financial institutions and products branch field service division
